Exhibit 10.01

 

SECOND AMENDMENT TO 364-DAY CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO 364-DAY CREDIT AGREEMENT (this “Amendment”), dated as
of March 28, 2003, is entered into among WELLPOINT HEALTH NETWORKS INC., a
Delaware corporation (the “Borrower”), the Lenders identified on the signature
pages hereto as the existing Lenders (the “Existing Lenders”), the Lenders
identified on the signature pages hereto as the new Lenders (the “New Lenders”),
BANK OF AMERICA, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”) and JPMORGAN CHASE BANK, as syndication
agent (in such capacity, the “Syndication Agent”).  Terms used but not otherwise
defined herein shall have the meanings provided in the Existing Credit Agreement
described below.

 

W I T N E S S E T H

 

WHEREAS, the Borrower, the Lenders party thereto, the Administrative Agent and
the Syndication Agent entered into that certain Credit Agreement, dated as of
March 30, 2001, as amended by that certain First Amendment to 364-Day Credit
Agreement, dated as of March 29, 2002 (the “Existing Credit Agreement”);

 

WHEREAS, the Borrower has requested to extend the Commitment Termination Date
for an additional 364 day period, and the Existing Lenders have agreed to extend
their respective Commitments and amend the Existing Credit Agreement in
accordance with such request and as provided herein; and

 

WHEREAS, the Borrower, the Existing Lenders and the New Lenders have agreed that
the New Lenders shall become parties to the Existing Credit Agreement (as
amended hereby).

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

PART 1

DEFINITIONS

 

SUBPART 1.1  Certain Definitions.  Unless otherwise defined herein or the
context otherwise requires, the following terms used in this Amendment,
including its preamble and recitals, have the following meanings:

 

“Amended Credit Agreement” means the Existing Credit Agreement as amended
hereby.

 

“Amendment No. 2 Effective Date” is defined in Subpart 3.1.

 

SUBPART 1.2  Other Definitions.  Unless otherwise defined herein or the context
otherwise requires, terms used in this Amendment, including its preamble and
recitals, have the meanings provided in the Existing Credit Agreement.

 

--------------------------------------------------------------------------------


 

PART 2

AMENDMENTS TO EXISTING CREDIT AGREEMENT

 

Effective on (and subject to the occurrence of) the Amendment No. 2 Effective
Date, the Existing Credit Agreement is hereby amended in accordance with this
Part 2.

 

SUBPART 2.1  Amendments to Section 1.01.  Section 1.01 of the Existing Credit
Agreement is hereby amended in the following respects:

 

(a)           The definition of “Commitment Termination Date” is hereby amended
in its entirety to read as follows:

 

“Commitment Termination Date” shall mean the date 364 days following March 28,
2003.

 

(b)           The definition of “Maturity Date” is hereby amended in its
entirety to read as follows:

 

“Maturity Date” shall mean the date one year following the Commitment
Termination Date.

 


SUBPART 2.2  AMENDMENTS TO SECTION 2.14.  SECTIONS 2.14(A) AND (B) OF THE
EXISTING CREDIT AGREEMENT ARE HEREBY AMENDED AND RESTATED IN THE FOLLOWING
RESPECTS:


 


SECTION 2.14         INTEREST.

 

(a)           The Loans comprising each ABR Borrowing shall bear interest at a
rate per annum equal to the Alternate Base Rate; provided, however, ABR Loans
outstanding on the Commitment Termination Date shall bear interest at a rate per
annum equal to the Alternate Base Rate plus .125% until paid in full.

 

(b)           The Loans comprising each Eurodollar Borrowing shall bear interest
at a rate per annum equal to the LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Rate; provided, however, Eurodollar Loans
outstanding on the Commitment Termination Date shall bear interest at a rate per
annum equal to the LIBO Rate plus the Applicable Rate plus .125% until paid in
full.

 

SUBPART 2.3  Amendments to Section 2.19.  The penultimate sentence in Section
2.19(a) of the Existing Credit Agreement is hereby amended and restated as
follows:

 

“If any payment hereunder shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension; provided, however, that if the Maturity Date is
not a Business Day, the date for payment shall be on the next preceding Business
Day.”

 

2

--------------------------------------------------------------------------------


 

SUBPART 2.4  Amendments to Section 3.10.  Section 3.10 of the Existing Credit
Agreement is hereby amended and restated as follows:

 


SECTION 3.10     ERISA.

 

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect.  The present value of all accumulated benefit obligations under each
Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than $100,000,000
the fair market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $100,000,000 the fair market value
of the assets of all such underfunded Plans.

 

SUBPART 2.5  Amendments to Section 9.12.  Clause (f) of Section 9.12 of the
Existing Credit Agreement is hereby amended and restated as follows:

 

(f) subject to an agreement containing provisions substantially the same as
those of this Section, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, any securitization of or Hedging Agreement with respect to such
rights or obligations,

 

SUBPART 2.6  Amendments to Schedule 2.01.  Schedule 2.01 of the Existing Credit
Agreement is hereby replaced with Schedule 2.01 attached hereto.

 

PART 3

CONDITIONS TO EFFECTIVENESS

 

SUBPART 3.1  Amendment No. 2 Effective Date.  This Amendment shall be and become
effective as of the date hereof (the “Amendment No. 2 Effective Date”) when all
of the conditions set forth in this Part 3 shall have been satisfied, and
thereafter this Amendment shall be known, and may be referred to, as the
“Amendment”.

 

SUBPART 3.2  Execution of Counterparts of Amendment.  The Administrative Agent
shall have received counterparts of this Amendment, which collectively shall
have been duly executed on behalf of each of the Borrower, the Existing Lenders,
the New Lenders, the Administrative Agent and the Syndication Agent.

 

SUBPART 3.4  Fees and Expenses.  The Borrower has paid all fees and expenses
incurred in connection with the negotiation, preparation, execution and delivery
of this Amendment and the other transactions contemplated herein including,
without limitation, the legal fees and expenses of Moore & Van Allen, counsel to
the Administrative Agent.

 

SUBPART 3.5  Other Items.  The Administrative Agent shall have received such
other documents, agreements or information that may be reasonably requested by
the Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

PART 4

JOINDER OF NEW LENDERS

 

From and after the Amendment No. 2 Effective Date, each of the New Lenders shall
be a party to and be bound by the provisions of the Existing Credit Agreement
(as amended hereby) and shall have the rights and obligations of a Lender
thereunder.

 

Each New Lender (i) confirms that it has received a copy of the Existing Credit
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Amendment; (ii)
agrees that it will, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Existing Credit Agreement (as amended
hereby); (iii) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Existing Credit Agreement (as amended hereby) as are delegated to the
Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; (iv) agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of the Existing Credit Agreement (as amended hereby) are required to be
performed by it as a Lender; and (v) which is not a United States person shall
have attached all forms required under Section 2.18(e) of the Existing Credit
Agreement.

 

PART 5

MISCELLANEOUS

 

SUBPART 5.1  Representations and Warranties.  The Borrower hereby represents and
warrants to the Administrative Agent, the Existing Lenders and the New Lenders
that, after giving effect to this Amendment, (a) no Default or Event of Default
exists under the Amended Credit Agreement and (b) the representations and
warranties set forth in Section 3 of the Existing Credit Agreement are, subject
to the limitations set forth therein, true and correct in all material respects
as of the date hereof (except for those which expressly relate to an earlier
date).

 

SUBPART 5.2  Reaffirmation of obligations.  The Borrower hereby ratifies the
Existing Credit Agreement and acknowledges and reaffirms (a) that it is bound by
all terms of the Existing Credit Agreement applicable to it and (b) that it is
responsible for the observance and full performance of its respective
obligations under the Existing Credit Agreement.

 

SUBPART 5.3  Cross-References.  References in this Amendment to any Part or
Subpart are, unless otherwise specified, to such Part or Subpart of this
Amendment.

 

SUBPART 5.4  Instrument Pursuant to Existing Credit Agreement.  This Amendment
is executed pursuant to the Existing Credit Agreement and shall (unless
otherwise expressly indicated therein) be construed, administered and applied in
accordance with the terms and provisions of the Existing Credit Agreement.

 

SUBPART 5.5  References in Other Credit Documents.  At such time as this
Amendment shall become effective pursuant to the terms of Subpart 3.1, all
references to the “Credit Agreement” in the Existing Credit Agreement shall be
deemed to refer to the Existing Credit Agreement as amended by this Amendment.

 

4

--------------------------------------------------------------------------------


 

SUBPART 5.6  Counterparts/Telecopy.  This Amendment may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement.  Delivery of executed counterparts of the Amendment by telecopy shall
be effective as an original and shall constitute a representation that an
original shall be delivered.

 

SUBPART 5.7  Governing Law.  THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, BUT
EXCLUDING ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAW RULES).

 

SUBPART 5.8  Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

SUBPART 5.9  General.  Except as amended hereby, the Existing Credit Agreement
and all other Credit Documents shall continue in full force and effect.

 

[Remainder of Page Intentionally Left Blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment to
364-Day Credit Agreement as of the date first above written.

 

BORROWER:

 

WELLPOINT HEALTH NETWORKS INC.,
a Delaware corporation

 

 

 

 

 

 

By:

/s/ R.DAVID KRETSCHMER

 

 

Name:

R.David Kretschmer

 

 

Title:

Vice President and Treasurer

 

 

 

 

ADMINISTRATIVE AGENT:

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

By:

/s/ KEVIN L. AHART

 

 

Name:

Kevin L. Ahart

 

 

Title:

Assistant Vice President

 

 

 

 

SYNDICATION AGENT:

 

JPMORGAN CHASE BANK

 

 

 

 

 

 

By:

/s/ JAMES S. ELY III

 

 

Name:

James S. Ely III

 

 

Title:

Managing Director

 

 

 

 

EXISTING LENDERS:

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

By:

/s/ RICHARD L. NICHOLS, JR.

 

 

Name:

Richard L. Nichols, Jr.

 

 

Title:

Managing Director

 

 

 

 

 

 

JPMORGAN CHASE BANK

 

 

 

 

 

 

By:

/s/ JAMES S. ELY III

 

 

Name:

James S. Ely III

 

 

Title:

Managing Director

 

 

 

 

NEW LENDERS:

 

LEHMAN BROTHERS BANK, FSB

 

 

 

 

 

 

By:

/s/ GARY T. TAYLOR

 

 

Name:

Gary T. Taylor

 

 

Title:

Vice President

 

 

 

 

 

 

CITICORP USA, INC.

 

 

 

 

 

 

By:

/s/ PETER C. BICKFORD

 

 

Name:

Peter C. Bickford

 

 

Title:

Vice President

 

6

--------------------------------------------------------------------------------


 

 

 

MELLON BANK, N.A.

 

 

 

 

 

 

By:

/s/ MARSHA WICKER

 

 

Name:

Marsha Wicker

 

 

Title:

Vice President

 

 

 

 

 

 

BANK ONE, N.A.

 

 

 

 

 

 

By:

/s/ VINCENT K. KELLY

 

 

Name:

Vincent K. Kelly

 

 

Title:

Managing Director

 

 

 

 

 

 

BNP PARIBAS

 

 

 

 

 

 

By:

/s/ C. BETTLES

 

 

Name:

C. Bettles

 

 

Title:

Managing Director

 

 

 

 

 

 

By:

/s/ JANICE S. H. HO

 

 

Name:

Janice S. H. Ho

 

 

Title:

Director

 

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI, LTD.
SEATTLE BRANCH

 

 

 

 

 

 

By:

/s/ KOSUKE TAKAHASHI

 

 

Name:

Kosuke Takahashi

 

 

Title:

Vice President

 

 

 

 

 

 

CREDIT SUISSE FIRST BOSTON,

 

 

Acting through its Cayman Islands Branch

 

 

 

 

 

 

By:

/s/ CHRISTOPHER LALLY

 

 

Name:

Christopher Lally

 

 

Title:

Vice President

 

 

 

 

 

 

By:

/s/ JENNIFER A. PIEZA

 

 

Name:

Jennifer A. Pieza

 

 

Title:

Associate

 

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

 

 

 

By:

/s/ IAIN STEWART

 

 

Name:

Iain Stewart

 

 

Title:

Director

 

 

 

 

 

 

By:

/s/ PATRICK DU ILLY

 

 

Name:

Patrick du Illy

 

 

Title:

Associate

 

7

--------------------------------------------------------------------------------


 

 

 

SOCIETE GENERALE

 

 

 

 

 

 

By:

/s/ RICHARD BERNAL

 

 

Name:

Richard Bernal

 

 

Title:

Director

 

 

 

 

 

 

BANCA DI ROMA

 

 

 

 

 

 

By:

/s/ LUCA BALESTRA

 

 

Name:

Luca Balestra

 

 

Title:

Senior Vice President and Manager

 

 

 

 

 

 

By:

/s/ RICHARD G. DIETZ

 

 

Name:

Richard G. Dietz

 

 

Title:

Vice President

 

 

 

 

 

 

THE BANK OF NEW YORK

 

 

 

 

 

 

By:

/s/ REBECCA K. LEVINE

 

 

Name:

Rebecca K. Levine

 

 

Title:

Vice President

 

 

 

 

 

 

UBS AG, CAYMAN ISLANDS BRANCH

 

 

 

 

 

 

By:

/s/ PATRICIA O’KICKI

 

 

Name:

Patricia O’Kicki

 

 

Title:

Director

 

 

 

 

 

 

By:

/s/ WILFRED SAINT

 

 

Name:

Wilfred Saint

 

 

Title:

Associate Director

 

 

 

 

 

 

SUMITOMO MITSUI BANKING
CORPORATION

 

 

 

 

 

 

By:

/s/ AL GALLUZZO

 

 

Name:

Al Galluzzo

 

 

Title:

Senior Vice President

 

 

 

 

 

 

SUNTRUST BANK

 

 

 

 

 

 

By:

/s/ W. BROOKS HUBBARD

 

 

Name:

W. Brooks Hubbard

 

 

Title:

Director

 

8

--------------------------------------------------------------------------------


 

 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

 

By:

/s/ THOMAS L. STITCHBERRY

 

 

Name:

Thomas L. Stitchberry

 

 

Title:

Managing Director

 

 

 

 

 

 

FLEET NATIONAL BANK

 

 

 

 

 

 

By:

/s/ MARYANN S. SMITH

 

 

Name:

Maryann S. Smith

 

 

Title:

Director

 

 

 

 

 

 

WELLS FARGO BANK

 

 

 

 

 

 

By:

/s/ PETTY CHOU

 

 

Name:

Petty Chou

 

 

Title:

Vice President

 

 

 

 

 

 

U.S. BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ MICHAEL DORN

 

 

Name:

Michael Dorn

 

 

Title:

Vice President

 

9

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS

(364-Day Credit Agreement)

 

 

Lender

 

Commitment Amount

 

Commitment Percentage

 

Bank of America, N.A.

 

$

17,500,000

 

7.000000000

%

JPMorgan Chase Bank

 

$

17,500,000

 

7.000000000

%

Bank One, N.A.

 

$

15,000,000

 

6.000000000

%

Citicorp USA, Inc.

 

$

15,000,000

 

6.000000000

%

Mellon Bank, N.A.

 

$

12,500,000

 

5.000000000

%

Credit Suisse First Boston

 

$

12,500,000

 

5.000000000

%

The Bank of New York

 

$

12,500,000

 

5.000000000

%

SunTrust Bank

 

$

17,500,000

 

7.000000000

%

UBS AG, Cayman Islands Branch

 

$

12,500,000

 

5.000000000

%

Deutsche Bank AG New York Branch

 

$

12,500,000

 

5.000000000

%

Lehman Brothers Bank, FSB

 

$

12,500,000

 

5.000000000

%

Wachovia Bank, National Association

 

$

12,500,000

 

5.000000000

%

Fleet National Bank

 

$

10,625,000

 

4.250000000

%

BNP Paribas

 

$

19,375,000

 

7.750000000

%

Sumitomo Mitsui Banking Corporation

 

$

8,750,000

 

3.500000000

%

Societe Generale

 

$

8,750,000

 

3.500000000

%

Banca Di Roma

 

$

6,250,000

 

2.500000000

%

The Bank of Tokyo-Mitsubishi, Ltd., Seattle Branch

 

$

6,250,000

 

2.500000000

%

U.S. Bank, National Association

 

$

15,000,000

 

6.000000000

%

Wells Fargo Bank

 

$

5,000,000

 

2.000000000

%

 

 

 

 

 

 

Total:

 

$

250,000,000.00

 

100.000000000

%

 

10

--------------------------------------------------------------------------------